
	
		II
		Calendar No. 680
		110th CONGRESS
		2d Session
		S. 2725
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2008
			Mr. Warner (for himself
			 and Mr. Webb) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			April 10, 2008
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 6892 Main Street in Gloucester, Virginia, as the
		  Congresswoman Jo Ann S. Davis Post Office. 
	
	
		1.Congresswoman Jo Ann S. Davis
			 Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 6892 Main Street in Gloucester, Virginia, shall be known and
			 designated as the Congresswoman Jo Ann S. Davis Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the
			 Congresswoman Jo Ann S. Davis Post Office.
			
	
		April 10, 2008
		Reported without amendment
	
